DETAILED ACTION
Allowable Subject Matter
Claim(s) 1, 2 , 5, and 7 - 10 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Shukla et al (US 2014/0063302) in view of Pavithran et al (US 2012/0218450) in further view of Ryu et al (US 8,139,145) in further view of Choi et al (US 9,294,661), teaches a camera module in an electronic device, comprising: an image sensor including a first area configured to receive external light and form an image, and a second area surrounding the first area; a board on which the image sensor is mounted; a case mounted on one surface of the board and accommodating a lens module therein; a shielding member disposed on the image sensor, corresponding to the second area, and configured to shield electromagnetic waves emitted from the image sensor or electromagnetic waves emitted from an electronic part of the electronic device and introduced to the image sensor; and an infrared filter including a light pass area corresponding to the first area and a masking area covering the second area; and a support member accommodated in the case, and supporting the infrared filter and the shielding member, wherein the infrared filter and the shielding member are electrically grounded with the board through the support member; and a transparent shielding film together with the shielding member attached onto one surface of the infrared filter, wherein the transparent shielding film is formed of resin having transparency and a conductive material that shields electromagnetic waves, wherein the transparent shielding film is provided to shield the electromagnetic waves introduced or emitted along the a direction of an optical axis in the first area of the image sensor, and wherein the light pass area of the infrared filter is disposed between the transparent shielding film and the first area of the image sensor, and the masking area of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487